DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 14/821,145 filed on 08/07/2015, which is now Patent 10500303, which has PRO 62/037,812 filed on 08/15/2014 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Honeyman on 05/05/2022.
The application has been amended as follows: 
In the Abstract, moved the second paragraph “Methods for producing absorbable self-retaining sutures that have high tensile strengths and pronounced sheath-core structures wherein the sheath is harder than the core are also provided. The self-retaining sutures may be made by spinning and orienting a monofilament fiber of poly-4-hydroxybutyrate or copolymer thereof and inserting retainers in monofilament fibers.” to after the first paragraph ending in “copolymers thereof.” to become one paragraph.
Claims 35, 38-39 is cancelled.
In claim 36, line 3, added “, wherein the fiber has been stretched at least six times its own length without subsequent relaxation of the fiber” after “860 MPa”.
In claim 46, line 1, replaced “claim 45” with “claim 36”.
In claim 47, line 1, deleted “the” in front of “average” and deleted “of the core” after “hardness”.
Allowable Subject Matter
Claims 36-37, 40-44 and 46-53 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 36, the prior art fails to disclose, in combination with other limitations of the claim, a monofilament fiber having a Young’s Modulus of greater than 860 MPa and the fiber has been stretched at least six times its own length without subsequent relaxation of the fiber.
The prior art US 2015/0313700 to Rizk et al. discloses three-dimensional resorbable implants for tissue reinforcement and hernia repair comprises monofilament fibers of poly-4-hydroxybutyrate that has tensile strength of at least 100 MPa, US 2009/0030415 to Gogolewski discloses resorbable polymeric medical goods with improved mechanical properties and method of producing the same having monofilament fibers that has diameter of 2.1 mm, tensile strength of 15 MPa and a Young’s modulus of 3 GPa, then the fiber was dried and was next swollen in ethanol-methylacetate mixture at a temperature via a forming device to enhance the fiber to 600 MPa and Young Modulus to 8 GPa, and the closest prior art US 2004/0234576 to Martin et al. discloses medical textiles and fibers comprises poly-4-hydroxybutyrate polymer that has a tensile strength of greater than 126 MPa.  These prior arts taken alone or in combination fail to anticipate or make obvious applicant claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771